Citation Nr: 9936236	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  99-08 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to July 
1966.  He had service in Vietnam from January 26, 1966 to 
July 12, 1966.  He died in December 1997.  The appellant is 
his widow for VA purposes.  The regional office (RO) has held 
that the appellant and the veteran had a deemed valid 
marriage.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of an RO of the Department of Veterans 
Affairs (VA) which denied service connection for the cause of 
the veteran's death.  

A hearing was held at the RO in September 1999 by the 
undersigned Member of the Board.  A transcript of the hearing 
is of record.  


FINDING OF FACT

The claim for service connection for the cause of the 
veteran's death is not plausible.  


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim for 
service connection for the cause of the veteran's death.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The death certificate shows that the veteran died in December 
1997, at age 53, from lung cancer with metastases.  There is 
no indication from the record that an autopsy was performed.  
The appellant advised the undersigned Board Member at a pre-
hearing conference that an autopsy was not performed.  At the 
time of his death, service connection was not in effect for 
any disabilities.  

No pertinent abnormalities were noted when the veteran was 
examined in October 1962 prior to service entrance.  An 
examination was conducted in May 1966 for service separation.  
The lungs and chest were normal to physical examination.  A 
chest x-ray was negative.  No tumors or malignancies were 
noted in service or within one year of the veteran's 
separation from service.  

No postservice medical evidence is associated with the claims 
folder prior to  reports of the veteran's treatment in 
November 1997.  Peter Rubin, M.D., in a report dated in 
November 1997, related the veteran's history of having been 
in good health all of his life until September 1997.  Before 
that month, he had been exercising regularly and did not have 
any significant problems.  Over the past two months, he had 
noted progressive problems with mid low back pain, as well as 
diffuse pain in the chest.  He had also noted progressive 
left hip pain, which caused problems with ambulation.  There 
had also been a weight loss of 20 to 25 pounds in the past 
two months, as well as night sweats.  Various diagnostic 
tests were performed.  It was determined that the veteran had 
widely metastatic lung cancer.  

In a statements in support of her claim, the appellant 
contended that the veteran, during 1994, began experiencing 
hip pain, chest pain, difficulty breathing and night sweats.  
She argued that these symptoms were the early manifestations 
of lung cancer, first definitely diagnosed in 1997.  She 
asserted that most cancers are slow to start and may take 
upwards of ten, twenty or even forty years to grow.  She 
stated that the veteran had not smoked, had consumed food and 
drink in moderation, and had exercised regularly.  She 
maintained that nothing in his life style could account for 
the development of lung cancer; accordingly, she attributed 
the veteran's fatal lung cancer to Agent Orange exposure in 
Vietnam.  

A hearing was held at the RO in September 1999 before the 
undersigned Board Member.  In testimony, the appellant 
essentially reiterated the contentions advanced above.  The 
case was held in abeyance for 60 days following the Board 
hearing to accord the apellant and her representative an 
opportunity to present medical evidence that the fatal lung 
cancer had its onset prior to the latter part of 1997.  
Additional medical evidence to this effect has not been 
received.  


II.  Legal Analysis

The threshold question in this case is whether the appellant 
has presented a well-grounded claim.  A well-grounded claim 
is one which is plausible.  If she has not presented a well-
grounded claim, the claim must fail and there is no further 
duty to assist in the development of the claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A well-
grounded claim requires more than an allegation; the claimant 
must submit supporting evidence.  Furthermore, the evidence 
must justify a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet.App. 609 
(1992).  As will be explained below, the Board finds that the 
claim for service connection for the cause of the veteran's 
death is not well-grounded.  

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 1991); 38 C.F.R. 
§ 3.307(a) (1999).  

The veteran is presumed to have been exposed to Agent Orange 
during his Vietnam service, if the veteran develops a disease 
enumerated in 38 C.F.R. § 3.309(e).  38 U.S.C.A. § 1116 (West 
1991).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (1999).  

To be entitled to presumptive service connection for a 
respiratory cancer, the disorder must have been manifested to 
a degree of 10 percent or more within 30 years after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1999).  

To establish service connection for the veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause the veteran's death.  
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For the 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1999).  

A review of the record establishes that the veteran had 
service in Vietnam, and that he later developed lung cancer, 
one of the enumerated disorders for which presumptive service 
connection may be granted on the basis of exposure to 
herbicide agents.  Accordingly, he was entitled to the 
presumption of Agent Orange exposure.  

The appellant asserts that the veteran's fatal lung cancer 
must have been attributable to exposure to Agent Orange, 
particularly in view of the healthy life style to which the 
veteran had adhered.  She argues that lung cancer has a long 
latency period and must have been present for several years 
prior to the time when the disorder was first diagnosed.  
Further, she asserts that, at minimum, the symptoms of cancer 
were already present in 1994, a period of less than 30 years 
after the veteran had completed service in Vietnam.  

In this case, the evidence shows that the veteran was last 
exposed to Agent Orange in July 1966 and that lung cancer was 
first objectively demonstrated in November 1997.  When the 
disorder was diagnosed, there was recorded clinical data 
suggesting the onset of pertinent symptoms in September 1997.  
There is simply no medical evidence of record showing the 
presence of lung cancer prior to the latter part of 1997.  
Accordingly, the presumption of service connection for a 
respiratory cancer is not for application, since lung cancer 
was not manifested within 30 years after the last date on 
which the veteran was exposed to an herbicide agent.  On the 
facts in this particular case, presumptive service connection 
may not be granted for lung cancer on the basis of Agent 
Orange exposure.  

The Board notes that all three requirements set forth in 
Caluza must be met in order for a claim to be well-grounded.  
Upon a review of the record, the Board finds that the first 
requirement of Caluza is satisfied since there is competent 
evidence that lung cancer produced death.  The second Caluza 
requirement is also satisfied since the veteran is presumed 
to have been exposed to Agent Orange while in service.  
However, the third Caluza requirement, that there be a nexus 
between inservice disease or injury and a current disability 
is not satisfied since there is no competent medical evidence 
linking the onset of the veteran's fatal lung cancer to a 
point in time within 30 years of his last exposure to Agent 
Orange.  

As previously noted, a claimant must submit supporting 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  As such evidence has 
not been presented, the claim is not well grounded.  



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 

